Citation Nr: 0405631	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to May 
1985, with subsequent service in the Army National Guard, to 
include a period of active duty for training (ACDUTRA) from 
June 10 to June 24, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied service connection 
for a cardiac disability classified as cardiomyopathy.   


FINDINGS OF FACT

1.  While on ACDUTRA in June 2000, the veteran was treated 
for symptoms assessed as possible heart problems that were 
later diagnosed as a heart disorder.

2.  A heart disorder was shown to have had onset during a 
period of ACDUTRA certified by the service department.


CONCLUSION OF LAW

A heart disorder was incurred during ACDUTRA.  38 U.S.C.A. §§ 
101(22), (23), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim of service connection for the veteran's death, and that 
the requirements of the VCAA have in effect been satisfied.

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in February 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim for service connection for a heart disorder.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Factual Background

Review of existing service medical records shows that during 
a November 1988 enlistment examination, the veteran reported 
a medical history that he had not had heart trouble or 
murmur, or high or low blood pressure or other possibly 
relevant complaints.  During examination, evaluation of the 
heart and vascular system was normal.  Blood pressure was 
120/80. 

A June 1992 examination shows that the veteran reported a 
medical history indicating that he had or had had pain or 
pressure in his chest.  On examination, evaluation of the 
heart was normal.  During a February 1993 periodic 
examination, the veteran reported that he had not had any 
heart trouble or high or low blood pressure.  On examination, 
clinical evaluation for the heart was normal.

A report of medical history in November 1996, during a 
periodic service examination, shows that the veteran reported 
that he had not had any heart trouble or high or low blood 
pressure.

The report of a September 1997 medical evaluation board 
examination shows that the veteran reported he had not had 
heart trouble or high or low blood pressure.  On examination, 
evaluation of the heart and vascular system was normal.  The 
veteran's blood pressure was 138/94.  The summary of defects 
and diagnoses included mild hypertension.

Service medical records include a June 23, 2000, report of 
emergency care and treatment. That report shows that veteran 
was seen for complaints of chest pain, tired feeling, and 
painful breathing.  At that time the veteran's blood pressure 
was 117/97 and pulse was 110 per minute.  The report 
concludes with an assessment of chest pain.  Another report 
of treatment that day shows complaints of no energy, 
weakness, and shortness of breath, and pains in the chest, 
for two to three days.  Blood pressure was 129/98 and pulse 
was 112 per minute.  The assessment was possible heart 
problems.  

A statement of medical examination and duty status, dated 
June 23, 2000, shows that the veteran was seen for chest pain 
which developed on exertion while at active duty for 
training.  The statement contains a notation to the effect 
that the veteran came to annual training with a history of 
chest pain.  The statement certified that the veteran was 
present for duty and on active duty for training at the time 
of the incident.  The veteran was to be sent home that day 
and advised to seek treatment with his physician.

Private medical records include a June 23, 2000 report of 
emergency care and treatment.  That report shows that the 
veteran was seen for complaints of symptoms including  chest 
pain, which began three days before.  At that time, objective 
findings included that blood pressure was 140/98 and pulse 
was 88 per minute.  The assessment was chest pain.  

The discharge summary report of private hospitalization from 
June 24 to June 27, 2000, contains an admitting impression of 
(1) chest pain consistent with angina versus musculoskeletal 
and (2) positive family history of coronary artery disease; 
and a discharge diagnosis of (1) chest pain syndrome, 
questionable source, probably musculoskeletal, (2) positive 
family history of coronary artery disease, (3) mild 
hypertension, (4) decreased left ventricular ejection 
fraction, questionable viral, alcoholism or long term 
hypertension, and (5) hypercholesterolemia with LDL 150, HDL 
32.  

A separate report at the time of hospital discharge on June 
27, 2000 shows that the principal diagnosis was chest pain 
syndrome; and the secondary diagnoses were (1) hypertension 
(mild), (2) left ventricular dysfunction, and (3) 
hypercholesterolemia.

During that hospitalization, examination and studies were 
conducted and associated reports show the following.  
Physical examination concluded with an impression that the 
veteran presented with increasing chest pain consistent with 
angina versus musculoskeletal source.  An echocardiographic 
report of a study to evaluate wall motion contains a 
conclusion that the heart manifested significant left 
ventricular systolic dysfunction with the overall ejection 
fraction estimated to be in the 30 percent range, despite 
trace mitral insufficiency, and trace aortic insufficiency 
also noted.  The remainder of the study was unremarkable.  A 
stress myoview study was conducted which resulted in 
conclusions including that the study was abnormal at fairly 
low workload with findings suggestive of a mildly dilated 
left ventricular cavity.

Private hospital records show that in July 2000 the veteran 
underwent right and left heart catheterization with coronary 
angiography, left ventriculography and aortography.  The 
associated report shows that indications for that procedure 
were that the veteran had a dilated cardiomyopathy of unknown 
etiology and recent chest pain syndrome with abnormal nuclear 
study.  

The report of that procedure contains the following 
conclusion: right side dominant coronary artery circulatory 
system with no evidence of any significant atherosclerotic 
disease.  There is severe left ventricular systolic 
dysfunction with the overall ejection fraction estimated to 
be approximately 25 percent.  There does not appear to be any 
significant valvular pathology.  The right sided pressures 
are within normal limits.  Left sided pressures are also 
within normal limits.  The aortic root, arch and descending 
thoracic aorta appear to be free of any gross pathology.  The 
report noted that the veteran may have a viral versus alcohol 
induced cardiomyopathy.

A DD Form 261, Line of Duty and Misconduct Status, dated in 
July 2000, shows that an investigation determined that from 
June 10 to June 24, 2000, the veteran was serving on active 
duty of 30 days or less, and developed chest pain on June 23, 
2000, while on duty at annual training [for] 2000.

There are three statements from the veteran's treating 
physician, Lawrence J. Leader, D. O., dated in July and 
October 2000 and January 2001.  In July 2000, Dr. Leader 
stated that a cardiac catheterization in July 2000 showed 
severe left ventricular systolic dysfunction, i.e., 
cardiomyopathy with an ejection fraction estimated to be 25 
percent. He also stated that the veteran had chest pain 
syndrome, hypertension and hypercholesterolemia.  In October 
2000, Dr. Leader stated that the veteran was his patient in 
care for cardiac problems.  In January 2001, Dr. Leader 
stated that the veteran was diagnosed with dilated 
cardiomyopathy in July 2000.  He stated that there was no 
chance that this pre-existed prior to the veteran's service 
that began in 1979, and that in his view, it most likely 
developed over the last year.

Private treatment records from July 2000 to February 2001 
includes impressions including dilated cardiomyopathy with 
left ventricular systolic ejection  fraction estimated to be 
from 20 to 25 percent, probably secondary to alcohol (versus 
viral); and hypertension.  

A March 2001 memorandum from the National Guard Bureau shows 
that the chief surgeon's office reviewed the line of duty 
investigation of July 2000, and noted that the medical 
opinion was the following: (1)  IN LINE OF DUTY THIS EPISODE 
ONLY for the chest pain syndrome, myocardial infarction ruled 
out this episode only (resolved); and (2) NOT IN LINE OF 
DUTY-NOT DUE TO OWN MISCONDUCT-EPTS-NO AGGRAVATION for the 
hypertension, ventricular dysfunction and hypercholesteremia.   

The report of a February 2002 VA examination for heart 
disorder shows that the veteran reported the circumstances 
and subsequent treatment following an episode when he was not 
feeling well during summer camp in June 2000.  After 
examination, the report contains diagnoses of cardiomyopathy 
(8 METS), and hypertension.  The examiner remarked that she 
had reviewed the claims file, and that outside records 
documented cardiomyopathy viral vs. ETOH related.  She opined 
that there was no way to delineate the etiology between the 
two.  She noted that the cardiomyopathy was diagnosed while 
on active duty but it had to be present prior to June 23, 
2000.  In this connection, she noted that the veteran's 
cardiologist's letter of January 2001 stated that it most 
likely developed over the past year.

VA treatment records from 2001 to 2002 include a September 
2002 note in which the examiner opined that the veteran may 
have had a virus that caused the cardiomyopathy as he had no 
significant atherosclerosis.

In September 2002, the veteran underwent private examination 
to rule out myocardial infarction.  After examination, the 
impressions were (1) shortness of breath, probably congestive 
heart failure secondary to questionable viral infection, 
questionable upper respiratory infection, questionable 
myocardial infarction, (2) LV-dysfunction with ejection 
fraction of 25 percent, (3) hypertension, and (4) 
questionable pulmonary embolus as chest X-ray is not severe 
enough to explain level of dyspnea.  The veteran was to be 
admitted to rule out myocardial infarction.  

The discharge summary report of hospitalization commencing 
that day in September 2002 contains a discharge diagnosis of 
dyspnea, severe LV dysfunction, non-sustained ventricular 
tachycardia, history of normal coronaries, and history of 
hypercholesterolemia.  An associated report contains a 
principal diagnosis of dyspnea, congestive heart failure; and 
secondary diagnoses of severe left ventricular dysfunction, 
non-sustained ventricular tachycardia, normal coronaries, and 
history of hypercholesterolemia.
During an April 2003 hearing at the RO, the veteran testified 
regarding his claimed heart disorder.  He testified that he 
had never had any problem as far as a heart condition or 
hypertension prior to the training episode, prior to June 23, 
2000.  He testified that the training started on the 10th, 
but after about the 11th or 12th day he started feeling bad 
but continued his training.  On about the 13th day he just 
could not go.  He was seen by a medic who checked him out and 
then he was taken by ambulance to the post hospital.  He was 
then checked out and sent home.  He went home and then to see 
a doctor who admitted him to a hospital.  

In a May 2003 statement, Dr. Leader stated that he first met 
the veteran during a hospitalization on June 24, 2000; and 
that the veteran had a diagnosis of dilated cardiomyopathy 
with severe left ventricular dysfunction at 25 percent, 
nonsustained ventricular tachycardia, hypertension, and 1+ 
tricuspid regurgitation in addition to normal coronary 
arteries.

There are various VA medical records reflecting treatment 
from 2003 through January 2004 for medical conditions and 
disorders including cardiovascular symptoms.

III. Analysis

As reflected in his August 2000 application for benefits, the 
veteran asserts that his current heart disorder started in 
June 2000 as a consequence of problems during training while 
on active duty for training (ACDUTRA) in the Army Reserve at 
that time.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including cardiovascular, may be presumed to have incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service. 38 C.F.R. § 3.303(d).

The Board observes that 38 C.F.R. § 3.307 has been recently 
amended.  See 67 Fed. Reg. 67792-67793 (November 7, 2002).  
This amendment provides for service connection by presumption 
of aggravation of a chronic preexisting disease.  There is no 
evidence that the veteran had a chronic cardiovascular 
disease, as defined in 38 C.F.R. §§ 3.307, 3.309, prior to 
his period of service from 1979 to 1985.  Therefore, this 
recent amendment is not for application in this appeal.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The cardiac disability for which the veteran claims service 
connection consists of cardiovascular related diagnoses 
indicating a progression in the underlying heart disease 
process.  Most recently the veteran's treating physician 
stated that the veteran's diagnoses included dilated 
cardiomyopathy with severe left ventricular dysfunction at 25 
percent, nonsustained ventricular tachycardia, hypertension, 
and 1+ tricuspid regurgitation in addition to normal coronary 
arteries.  There is no medical evidence of record that the 
veteran has ever sustained a myocardial infarction.

A review of the claims file shows that the complete service 
medical records are not available despite attempts to obtain 
them by the RO.  Specifically, service medical records 
associated with the veteran's active duty from November 1979 
to May 1985 are missing.  Where service medical records are 
missing, VA's duty to assist the veteran, to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
in this case, the veteran does not claim, and none of the 
post-service medical records after that period provides any 
indication, that the veteran had a cardiovascular condition 
prior to the 1990's, when high blood pressure readings were 
made, and specifically in September 1997 when mild 
hypertension was diagnosed.  In January 2001, the veteran's 
treating physician opined that the veteran's dilated 
cardiomyopathy most likely developed over the last year.  The 
veteran claims that his current heart disorder had its onset 
during a period of ACDUTRA in June 2000.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2003).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2003).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131.

Here, the veteran maintains that his heart disability was 
first manifest during a period of active duty for training in 
June 2000.  The service department has certified that Army 
National Guard service performed by the veteran from June 10 
to June 24, 2000 was a period of active duty for training 
(ACDUTRA).  Thus, the veteran need only show that a 
disability resulted from disease incurred or aggravated while 
performing ACDUTRA during that period.

In this regard the evidence shows that while on ACDUTRA in 
June 2000, the veteran was initially treated for symptoms 
assessed as possible heart problems.  The following day the 
veteran was hospitalized, and those symptoms were diagnosed 
to include heart abnormalities subsequently diagnosed as a 
heart disorder.  

A private opinion in January 2001 by the veteran's treating 
physician opined that the veteran's heart disorder most 
likely developed over the last year, which predicates that it 
developed during 2000.  The VA examiner in February 2002 
opined that the cardiomyopathy diagnosed while on active duty 
had to have been present prior to June 23, 2000, the day he 
was first seen for treatment.  

These statements are not inconsistent with each other or with 
a finding that during the period of ACDUTRA between June 10 
and June 22, 2000, the heart disease began, or if preexisting 
the ACDUTRA, was aggravated and underwent a permanent 
increase in disability.  The evidence does show that the 
veteran has not worked since the episode during ACDUTRA in 
June 2000.  A heart disorder, cardiomyopathy, is shown to be 
first manifested on the 14th day of ACDUTRA in June 2000.  
There is no evidence to show that it existed prior to that 
period of ACDUTRA.  Given the foregoing, and after resolving 
any reasonable doubt in the veteran's favor, it is the 
judgment of the Board that service connection for a heart 
disorder is warranted.


ORDER

Service connection for a heart disorder is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



